internal_revenue_service p o box cincinnati oh release number release date date august department of the treasury employer_identification_number _contact person - id number contact telephone number legend uil dear you asked for advance approval of your educational loan procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational loans based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational loans meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational loan program called x your purpose is to engages in charitable activities by enhancing access to higher education specifically you will provide interest free loans to students at the y who meet the criteria set forth in the trust agreement the number of loans that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed per your trust document no interest is to be charged on any loan made from the fund you will deteimine the duration and method of repayment and the extension postponement or cancellation of any loan the loan is publicized to students by y whose financial aid office makes applications available to eligible students you maintain information and documentation of the loan recipients such as case histories including names addresses purposes of awards amount of each loan manner of selection and relationship if any to officers trustees or donors of funds you maintain such information and documentation until the applicable statute_of_limitations period expires students who are or will be admitted or enrolled in y who are acquiring a medical education which will culminate in the degree of doctor of medicine or any related or advance degree are eligible to apply semiannually you advise the y of the amount available for loans you review the applications and select students who demonstrate that financial assistance is necessary to enable them to acquire complete or continue their medical education and who do not have access to or means of acquiring funds for that purpose all loans are awarded on an objective and non-discriminatory basis no loans are awarded to any disqualified_person as defined in code sec_4946 the amount of each loan is to be determined by you based on available if the student continues to provide evidence of the qualifications and a financial need and you determine the student is worthy and in need of assistance you may continue financial assistance to any student by additional or continuing loans you pay the loan proceeds directly to y for the benefit of the recipient you provide a letter to the university specifying that the university's acceptance of the funds constitutes the university's agreement to i refund any unused portion of the loan if the recipient fails to meet any term or condition of the loan and ii notify the trustee if the loan recipient fails to meet any term or condition of the loan if the university will not agree to such terms you will obtain the needed reports and grade transcripts from the loan recipient the trust document names you as members of selection committee you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is letter catalog number 58222y - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance long-term low-interest loans that private_foundations make for educational_purposes can be considered grants under code sec_4945 and revrul_77_434 c b other conditions that apply to this determination this determination covers only the loan program described above this approval will apply to succeeding loan programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make loans to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58222y e you should keep adequate_records and case histories so that you can substantiate your loan distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
